Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2011/0177737).
Bloom is directed to a fabric made from a blend of nylon and cotton staple fibers which are referred to as NYCO fabrics.  Bloom teaches the high strength nylon staple fibers have a tenacity at break of at least 6.0 (ABST) and then teaches tenacities of greater than 6.5 g/denier and in the range of 7 to 8 g/denier [0058] can be achieved.
Bloom teaches polyamide polymers such as poly(hexamethylene adipamide) which is nylon 6,6 [0022] with a relative viscosity of values of greater than 70-75 and up to 140 or even 190 and higher can be advantageous [0023] which is equated with nylon staple fibers consisting essentially of a nylon polymer.  
Bloom teaches a nylon staple fibers with a denier per fiber of 1.0 to 3.0 [0057].
Bloom refers to the Hebeler process for preparing nylon staple fibers that involves nylon spinning, tow forming, drawing and converting operations.  The improvement in the Hebeler process have subsequently been made by modifying the nature of the tow drawing operation and adding specific types of annealing (high temperature treatment) [0050].  Bloom teaches a typical nylon fiber has a tenacity of 2.5 to 3.0 g/den and by using the annealing methods disclosed in [0051]-[0056], the tenacity can be increased.   Bloom teaches the annealing and drawing stage may be achieved by contacting the tow with a steam-heated metal plate that is positioned between the first stage drawn and the second stage drawing.  This drawing and annealing operation is then followed by a cooling step.  Bloom does not explicitly teach the drawing is in the presence of steam.  As Bloom teaches an annealing and drawing process, and annealing is a process requiring heating the fiber, similar to steam heat, the processes are equivalent in the absence of an unexpected result.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
Bloom teaches the tenacity of the staple fibers made by the process of Bloom have a tenacity of greater than 6.5 g/denier; including a range of 7.0 to 8.0 g/denier [0057].  Bloom teaches nylon fibers in the claimed range of tenacity range of at least 7.5 g/denier.
Bloom teaches the tenacity at 7% elongation is 3.2 g/den [0058] and as shown in Table 1 up to 4.45.  Bloom does not measure the tenacity at 10% elongation.
As Bloom teaches the same materials, structure and a method of annealing that improves the strength of the fibers, it is reasonable to presume that the property of tenacity of 4.0 at 10% elongation is inherent to Bloom.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an annealing technique of Bloom motivated to produce a stronger fiber.
As to claim 2, Bloom teaches the nylon can be nylon 6,6 [0022].
As to claim 4, Bloom teaches a yarn from the staple fiber of claim 1.
As to claims 5 and 6, Bloom teaches a blend of nylon 6,6 and cotton.  Bloom teaches the fiber of claim 1 as noted in claim 1.  Bloom teaches the higher load bearing capacity nylon staple fibers can be blended with other textile fibers [0060] such as cotton [0062].  The blends produce durable fabrics with abrasion resistance [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to blend the higher tenacity nylon with the cotton staples motivated to produce a high tenacity abrasion resistant yarn and fabric.
As to claim 8, Bloom teaches the fabric is light weight with basis weights of 6.0 osy, and 5.25 osy [0065].
As to claim 10, Bloom teaches a fabric produced from the fiber of claim 1.  A fabric is equated with an article of manufacture.

Claims 1, 2, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2011/0177737) in view of Erhan et al (TR201302054) and Kitumura (CN 85100423).
Bloom is directed to a fabric made from a blend of nylon and cotton staple fibers which are referred to as NYCO fabrics.  Bloom teaches the high strength nylon staple fibers have a tenacity at break of at least 6.0 (ABST).  
Bloom teaches a nylon staple fibers with a denier per fiber of 1.0 to 3.0 [0057].
Bloom teaches polyamide polymers such as poly(hexamethylene adipamide) which is nylon 6,6 [0022] with a relative viscosity of values of greater than 70-75 and up to 140 or even 190 and higher can be advantageous [0023] which is equated with nylon staple fibers consisting essentially of a nylon polymer.  
Bloom refers to the Hebeler process for preparing nylon staple fibers that involves nylon spinning, tow forming, drawing and converting operations.  The improvement in the Hebeler process have subsequently been made by modifying the nature of the tow drawing operation and adding specific types of annealing (high temperature treatment) [0050].  Bloom teaches a typical nylon fiber has a tenacity of 2.5 to 3.0 g/den and by using the annealing methods [0051]- disclosed [0056] it can be increased.   Bloom teaches the annealing and drawing stage may be achieved by contacting the tow with a steam-heated metal plate that is positioned between the first stage drawn and the second stage drawing.  This drawing and annealing operation is then followed by a cooling step.  Bloom does not explicitly teach the drawing is in the presence of steam.  As Bloom teaches an annealing and drawing process, and annealing is a process requiring heating the fiber, similar to steam heat, the processes are equivalent in the absence of an unexpected result.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
Bloom teaches the tenacity of the staple fibers made by the process of Bloom have a tenacity of greater than 6.5 g/denier; including a range of 7.0 to 8.0 g/denier [0057].  Bloom teaches nylon fibers in the claimed range of tenacity.
Bloom teaches the tenacity at 7% elongation is 3.2 g/den [0058] and as shown in Table 1 up to 4.45.  Bloom does not measure the tenacity at 10% elongation.
Bloom teaches the same (1) materials, made from polyamide polymers such as poly(hexamethylene adipamide) which is nylon 6,6 [0022] with a relative viscosity of values of greater than 70-75 and up to 140 or even 190 and higher can be advantageous [0023]; (2) with a structure of a 1-3 denier staple fiber and (3) substantially the same method of annealing and drawing that improves the strength of the fibers, it is reasonable to presume that the property of tenacity of 4.0 g/den at 10% elongation is inherent to Bloom.  Bloom measures the tenacity at 7% elongation which is substantially the same. 
Bloom teaches substantially the same method as disclosed in Applicant’s specification but differs and does not include a step of providing raw steam at drawing (as per Applicant’s specification).  Bloom teaches an annealing step and drawing via a two stage drawing [0011].  Additional references to Kitamura and Erhan are provided for teaching that providing steam during the drawing/annealing steps improves the tenacity of the polyamide fibers (ABST) and incorporating the steam of providing raw steam at drawing is a known technique to improve the tenacity of polyamide fibers and employing the same method would inherently result in the same properties, i.e. tenacity at 10% elongation. 
Erhan is directed to an improved yarn production method for the production of super high tenacity polyamide 6,6 yarn (ABST). Erhan teaches the polyamide made from relative viscosity of 60-80 and the resulting tenacity is 9.5 to 10.7 g/denier.  Erhan’s objective is to achieve tenacity of 11 and teaches a method to do so. 
The yarn production method developed within the scope of the invention, new solid state polymerization and melting process (extrusion), conditioned air blowing (quench), double-stage finishing material application and yarn drawing processes are used together. Basically, these steps are 2-step thread drawing, pre-interlace, steam annealing, 2-step relaxation and final interlace steps. The method according to the invention, which includes the mentioned applications, the final nylon yarn strength obtained is at least 11.3 g / denier. The resulting yarn has super high tenacity of 10-10.5 g/denier and the denier can be 840-2500 denier or 3-6 denier filament yarns.  
Erhan does not explicitly measure the tenacity at elongation at 10%.  
Kitamura is directed to poly-hexamethylene diamine fibre with relative viscosity of 50~150, tensile strength at least 7.5g/d; intermediate elongation under 5.3g/d stress is not greater than 8%; breaking elongation and the intermediate elongation difference under 5.3g/d stress at least 6% shrinkage at 160 degrees centigrade dry heat is not bigger than 5%, the elongation is 12 to 20%, shape stability is not more than 13%, crystal orientation is at least 0.85 and no more than 0.92, perfect crystal index of at least 60%. the preparing molten poly-hexamethylene diamine; extruding from the spinneret plate, cooling the extrudate and curing, continuous winding obtained 1,000~6,000 m/min reeling speed; drawing the filament yarn stretching. Kitamura teaches a process of fusing polyhexamethylene adipamide (polyamide 66) from one with many fine spinneret hole of the spinneret plate (or head cap) 1 is extruded out, and a protective atmosphere (the protective atmosphere is maintained 2 by adjusting the temperature of the heating cylinder by configuring the spinneret plate under the lower). Then, the extrudate is blown at a constant rate from a cold air chamber 3 of cold air cooled, and thereby to obtain curing, then, blowing steam humidifying by steam 4.  
Kitumura teaches the tenacity is increased to 7.5 g/den and the tenacity at 8% elongation is 5.3 g/den which is greater than the claimed 4.0 g/den claimed.  
Erhan and Kitumura both teach the same (1) materials, made from polyamide polymers with relative viscosity of values of greater than 60-80 and (Kitumura 50-150); (2) with a structure of a 3-6 denier staple fiber (Erhan) and (3) the same method of drawing and annealing with steam.
Bloom, Erhan and Kitumura do not measure the tenacity at 10% elongation, it is reasonable to presume that the property is inherent to the combination as the combination teach the same materials, structure and method of making a polyamide fiber as the claimed fiber.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  As Bloom, Erhan and Kitumura teach process steps of annealing and drawing with steam, it is reasonable to presume that the property inherent to the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a steam annealing treatment such as Erhan and/or Kitumura motivated to increase the tenacity of a polyamide fiber.  While Erhan and Kitumura differ and do not measure the tenacity at a 10% elongation, Kitumura teaches a high tenacity of 5.3 g/den at 8% elongation and reasonable to presume that a higher tenacity at 10% elongation would be inherent to the polyamide fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a known technique of steam annealing and drawing motivated to improve the tenacity of the polyamide fibers.
As to claim 2, Bloom teaches the nylon can be nylon 6,6 [0022].
As to claim 4, Bloom teaches a yarn from the staple fiber of claim 1.
As to claims 5 and 6, Bloom teaches a blend of nylon 6,6 and cotton.  Bloom in view of Erhan and Kitumura teaches the fiber of claim 1 as noted in claim 1.  Bloom teaches the higher load bearing capacity nylon staple fibers can be blended with other textile fibers [0060] such as cotton [0062].  The blends produce durable fabrics with abrasion resistance [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to blend the higher tenacity nylon with the cotton staples motivated to produce a high tenacity abrasion resistant yarn and fabric.
As to claim 8, Bloom teaches the fabric is light weight with basis weights of 6.0 osy, and 5.25 osy [0065].
As to claim 10, Bloom in view of Erhan and Kitumura teaches a fabric produced from the fiber of claim 1.  A fabric is equated with an article of manufacture.

Response to Arguments
Applicant's amendments and arguments filed 10/31/2022 have been fully considered but they are persuasive. Applicant argues the 35 USC 112(b) rejection and states that per the amendment, the claims require the nylon staple fibers consisting essentially of a nylon polymer and composed of a two of a plurality of melt spun nylon filaments.  
Applicant's amendments and arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant argues the rejection over Bloom and Bloom in view of Erhan and Kitamura.  Applicant argues with regard to Bloom alone, Bloom discloses a process for producing nylon staple fiber with a denier per filament of 1.0 to 3.0 and tenacity at break of at least 6 g/den and tenacity at 7% elongation greater than 3.2 g/den.  The process of Bloom comprises melt-spinning nylon polymer into filaments, quenching the filaments and forming a tow from a plurality of the quenched filaments and then subjecting the two to a two-stage drawing operation and high temperature annealing.  Bloom fails to teach drawing in the presence of steam.  Applicant concludes that the claims are patently distinguished form Bloom.  
The claims are written in product by process format.  For the claims to patently distinguish from Bloom there must be evidence of an unexpected result and the claims must be commensurate in scope with the evidence.  Additionally, annealing means to heat treat a polymer and Bloom teaches the fibers are annealed and drawn.  Bloom does not teach the heat for annealing is steam.  Applicant is required to present evidence that heat from steam produces an unexpected result.  The evidence must be compared to the prior art Bloom.
Applicant argues the rejection over Bloom in view of Erhan and Kitamura and states that Erhan discloses a method of making a super high tenacity nylon yarn for a reinforcement fabric for a vehicle tire.  Applicant states that the yarn is a continuous filament yarn rather than a staple fiber.  Applicant further argues Erhan does not teach drawing the nylon tow in the presence of steam.
A staple fiber is made by cutting a continuous filament and the claimed staple fibers are made from a continuous tow.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The rejection is based on the fact that Erhan teaches a method of making a continuous filament (tow) of nylon that produces a higher tenacity fiber.  Erhan uses steam annealing and drawing produces the higher tenacity fiber.  Erhan teaches the strength is increased by passing through the first draw, second drawing and rollers.  At the same time, the alignment of the molecules and crystallization continue in the drawing application phase (page 2 of translation).  Superheated steam is applied to the yarn between 2nd and 3rd godet sets in order to increase drawability (page 3 of translation).  Erhan teaches 2 step drawing and hot drawing and steam annealing together produce a higher strength fiber with a tenacity of 9.5 g/denier.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed process techniques motivated to produce a higher tenacity fiber.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the technique of steam annealing and drawing and the results of the process step would have been predictable to increasing the tenacity of the nylon fiber. 
Applicant argues that Kitamura is silent as to drawing a multi-filament nylon tow in the presence of steam to produce a high tenacity nylon staple fiber.  
Kitamura also teaches producing a high tenacity nylon fibers with a tensile strength at least 7.5 g/d and 5.3 g/d at an elongation of 8%.  Kitamura teaches stretching (drawing) is achieved by stretching rollers that are heated above room temperature, preferably 180-220 degrees.  Heating is equated with annealing.  Kitamura also teaches blowing steam to humidify prior to the winding rollers that stretch or draw the fibers.  Kitamura is also teaching steam, drawing and annealing are process techniques the increase the tenacity of the fiber.
As the claims are product by process claims, the patentability of the article is determined by the product itself. In the absence of an unexpected result, the rejections are maintained as it would have been obvious to produce a high tenacity nylon and further obvious to employ process techniques of steam drawing and annealing as these process steps increase the tenacity of nylon fibers.  Additionally, the processes claimed do not distinguish from prior art process steps. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirono et al US 3546329 A
Technical Bulletin for Favimat/Favigraph; https://www.textechno.com/wp-content/uploads/2015/11/FAVIMAT-FAVIGRAPH.pdf

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759